DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over US 6691325 to Pelletier (hereafter ‘Pelletier ‘325’) in view of US 20140000014 to Redpath (hereafter Redpath ‘014), both of record.  Pelletier discloses a protective helmet (title, abstract) comprising an outer shell 1 configured to distribute impact forces thereon, the outer shell defining a chin shell portion 3 configured to cover a chin part of a user wearing the protective helmet, a viewing opening 2 located above the chin shell portion configured for a user wearing the protective helmet to see through the viewing opening (col. 2 ll. 17-18), a slot (pot-shaped recess 5) defining a slot shape configured to form-fittingly receive a display module 6 corresponding to the slot shape and a slot opening substantially adjacent an edge of the viewing opening (the opening of the slot 5 is next to or near, i.e. substantially adjacent to, the edge of the opening 2 as seen in figs. 1-4), and a further slot 8 defining a further slot opening substantially adjacent the edge of the viewing opening and a further slot shape configured to form-fittingly receive a further display module corresponding to the further slot shape (note that the further slot 8 is configured to receive, i.e. capable of receiving, a display module in the same way as is slot 5), wherein the slot and the further slot are located in the chin shell portion (note especially figs. 3-6). 
Pelletier ‘325 discloses the display module to be an indicating device (col. 2 ll. 31-33), but does not necessarily teach the display to be an electronic display. However, in the same field of endeavor of helmet mounted displays, Redpath discloses that such displays are typically in the form of an electronic display screen [0004].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the slots in Pelletier to receive an electronic display, since this type of display would enable showing data, images, video, or any other suitable visual information as taught by Redpath ‘014 [0004].
Regarding claim 2, Redpath ‘014 discloses an electronic system (100, 100) configured to display information in an image to a user wearing the protective helmet (para. # 31), wherein the electronic system includes the electronic module and the further electronic module (para. # 25 and 31). 
Regarding claim 3, Redpath ‘014 discloses wherein the optical module (see para. # 31, electronic module 100 includes an optical projector which inherently has a projecting surface) comprises a projection surface configured to project the image (para. # 31)
Regarding claim 4, Redpath ‘014 discloses wherein the optical module defines a main housing 112, a display housing 132 and a joint 140 configured to allow pivoting of the display housing relative to the main housing (para. numbers 32-48).
Regarding claim 6, Pelletier ‘325 discloses wherein the slot 5 and the further slot 8 are each located internally to the outer shell (figures 3-7).
Regarding claim 8, Pelletier ‘325 discloses wherein the slot 5 and the further slot 8 are located substantially symmetrically relative to a central plane of the protective helmet (figures 3-7), wherein the central plane is aligned parallel with a direction of sight of a user wearing the protective helmet and parallel to a vertical direction of a user wearing the protective helmet (figures 1-7).
Regarding claim 10, Redpath ‘014 discloses wherein the slot 104 and the further slot 106 each include a grip (120a, 120b, 114) configured to grip the electronic module 100 and the further electronic module 100, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slots of Pelletier ‘325 to include grips as taught by Redpath ‘014 in order to efficiently hold the modules in place.
Regarding claim 11, Pelletier ‘325 discloses wherein outer shell defines a helmet terminal edge delimiting a lower edge of the protective helmet (figures 1-2), wherein the slot 5 and the further slot 8 are located adjacent the helmet terminal edge (figures 1-7).
Regarding claim 16, Redpath ‘014 discloses wherein the electronic system further comprises an optical module configured to depict said image (see para. # 31, electronic module 100 includes an optical projector configured to depict an image).
Regarding claim 17, Redpath ‘014  discloses wherein the optical module includes an imaging device configured to generate the image (para. # 31) and a collimator configured to align light rays of the generated image for projection of the image onto the projection surface (para. # 31).
Regarding claim 18, Redpath ‘014 discloses wherein the projection surface is located in the display housing 132 (para. # 31).
Regarding claim 19, Redpath ‘014 discloses wherein, when an electronic module 100 is received in the slot (104, 106), the main housing (112, 120) is form-fittingly received by the slot (figure 2) and the display housing 132 is pivotable via the joint 140 (para. numbers 32-48, fig. 2)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19. Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 discloses the claimed invention except for the teaching that protective helmet includes a line configured to provide a signal connection between an electronic module and a further electronic module when received in the slot and further slot, respectively.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Pelletier ‘325 in view of Redpath ‘014 to include a line configured to provide a signal connection between an electronic module and a further electronic module when received in the slot and further slot since such a modification would have merely been an obvious engineering design yielding the predictable results of efficiently operating the dual electronic system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 further in view of Benyola et al ‘193. Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 discloses the claimed invention except for the teaching that the protective helmet includes an inner layer located within the outer shell and configured to absorb impact forces thereon.
Benyola et al ‘193 teaches a protective helmet 100 which includes an inner layer 142 located within the outer shell and configured to absorb impact forces thereon.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Pelletier ‘325 to include an inner layer located within the outer shell and configured to absorb impact forces thereon as taught by Benyola et al ‘193 in order to efficiently protect the user of the helmet.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 further in view of US Publication 2006/0277666 to Gertsch hereafter referred to as ‘Gertsch ‘666’. Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 discloses the claimed invention except for the teaching that the protective helmet defines at least one additional slot configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots; and/or wherein the at least one additional module includes a battery configured to operationally supply the electronic module and/or the further electronic module with electrical energy.
Gertsch ‘666 teaches a protective helmet 20 defines at least one additional slot (plurality of slots are formed in cavity 32 separated by post 33, see figure 2) configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots (fig. 2); and/or wherein the at least one additional module includes a battery 50 configured to operationally supply an electronic module 38 and/or a further electronic module 40 with electrical energy.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Pelletier ‘325 in view of Redpath ‘014 to include at least one additional slot configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots; and/or wherein the at least one additional module includes a battery configured to operationally supply the electronic module and/or the further electronic module with electrical energy as taught by Gertsch ‘666 in order to efficiently hold other modules, such as a battery module. .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 further in view of U.S. Publication No. 2013/0305437 to Weller, hereafter referred to as ‘Weller ‘437’.  Pelletier ‘325 in view of Redpath ‘014 as applied in claims 1-4, 6, 8, 10-11 and 16-19 discloses the claimed invention except for the teaching that the protective helmet includes ventilation ducting connected to the slot and the further slot and configured to cool the electronic module and the further electronic module.
Weller ‘437 teaches a protective helmet 10 which includes ventilation ducting (20, 82, 84, 88,) connected to the slot 90 (figures 6 and 9) and configured to cool an electronic module (battery 80).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Pelletier ‘325 in view Redpath ‘014 to include ventilation ducting connected to the slot and the further slot and configured to cool the electronic module and the further electronic module as taught by Welller ‘437 in order to efficiently cool the electronic modules in the helmet of Pelletier ‘325.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Redpath ‘014 Redpath ‘014 discloses the claimed invention except for the teaching that protective helmet includes a line configured to provide a signal connection between an electronic module and a further electronic module when received in the slot and further slot, respectively.
Redpath ‘014 discloses a protective helmet 102 comprising an outer shell (figure 10) configured to distribute impact forces thereon, the outer shell defining a chin shell portion configured to cover a chin part of a user wearing the protective helmet (figure 10), a viewing opening 190 located above the chin shell portion configured for a user wearing the protective helmet to see through the viewing opening, a slot 104 defining a slot shape configured to form-fittingly receive an electronic module 100 corresponding to the slot shape (figures 1 and 11 and paragraph numbers 25, 27 and 30) and a slot opening substantially adjacent an edge of the viewing opening (figure 2), and a further slot 106 defining a further slot opening substantially adjacent the edge of the viewing opening (figures 10-11) and a further slot shape (figures 10-11) configured to form-fittingly receive a further electronic module 100 corresponding to the further slot shape (para. numbers 25, 27 and 30).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Redpath ‘014 to include a line configured to provide a signal connection between an electronic module and a further electronic module when received in the slot and further slot since such a modification would have merely been an obvious engineering design yielding the predictable results of efficiently operating the dual electronic system.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Redpath ‘014 in view of ‘Gertsch ‘666’. Redpath ‘014 discloses the claimed invention except for the teaching that the protective helmet defines at least one additional slot configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots; and/or wherein the at least one additional module includes a battery configured to operationally supply the electronic module and/or the further electronic module with electrical energy.
Redpath ‘014 discloses a protective helmet 102 comprising an outer shell (figure 10) configured to distribute impact forces thereon, the outer shell defining a chin shell portion configured to cover a chin part of a user wearing the protective helmet (figure 10), a viewing opening 190 located above the chin shell portion configured for a user wearing the protective helmet to see through the viewing opening, a slot 104 defining a slot shape configured to form-fittingly receive an electronic module 100 corresponding to the slot shape (figures 1 and 11 and paragraph numbers 25, 27 and 30) and a slot opening substantially adjacent an edge of the viewing opening (figure 2), and a further slot 106 defining a further slot opening substantially adjacent the edge of the viewing opening (figures 10-11) and a further slot shape (figures 10-11) configured to form-fittingly receive a further electronic module 100 corresponding to the further slot shape (para. numbers 25, 27 and 30).
Gertsch ‘666 teaches a protective helmet 20 defines at least one additional slot (plurality of slots are formed in cavity 32 separated by post 33, see figure 2) configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots (fig. 2); and/or wherein the at least one additional module includes a battery 50 configured to operationally supply an electronic module 38 and/or a further electronic module 40 with electrical energy.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Redpath ‘014 to include at least one additional slot configured to form-fittingly receive an additional module; and/or wherein the at least one additional slot includes two additional slots; and/or wherein the at least one additional module includes a battery configured to operationally supply the electronic module and/or the further electronic module with electrical energy as taught by Gertsch ‘666 in order to efficiently hold other modules, such as a battery module. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Redpath ‘014 in view of Weller ‘437.  Redpath ‘014 discloses the claimed invention except for the teaching that the protective helmet includes ventilation ducting connected to the slot and the further slot and configured to cool the electronic module and the further electronic module.
Redpath ‘014 discloses a protective helmet 102 comprising an outer shell (figure 10) configured to distribute impact forces thereon, the outer shell defining a chin shell portion configured to cover a chin part of a user wearing the protective helmet (figure 10), a viewing opening 190 located above the chin shell portion configured for a user wearing the protective helmet to see through the viewing opening, a slot 104 defining a slot shape configured to form-fittingly receive an electronic module 100 corresponding to the slot shape (figures 1 and 11 and paragraph numbers 25, 27 and 30) and a slot opening substantially adjacent an edge of the viewing opening (figure 2), and a further slot 106 defining a further slot opening substantially adjacent the edge of the viewing opening (figures 10-11) and a further slot shape (figures 10-11) configured to form-fittingly receive a further electronic module 100 corresponding to the further slot shape (para. numbers 25, 27 and 30).
Weller ‘437 teaches a protective helmet 10 which includes ventilation ducting (20, 82, 84, 88,) connected to the slot 90 (figures 6 and 9) and configured to cool an electronic module (battery 80).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the protective helmet of Redpath ‘014 to include ventilation ducting connected to the slot and the further slot and configured to cool the electronic module and the further electronic module as taught by Welller ‘437 in order to efficiently cool the electronic module in the helmet of Redpath ‘014.

Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 01/28/22 have been fully considered but they are not persuasive based on the newly applied prior art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875